             Case 1:20-cv-01306-RAH Document 9 Filed 11/04/20 Page 1 of 1




              In the United States Court of Federal Claims
                                                   No. 20-1306T
                                              Filed: November 4, 2020


    IRA JEROME ROSS,

                          Plaintiff,

    v.

    UNITED STATES,

                         Defendant.


                                            ORDER OF DISMISSAL

        On October 2, 2020, the Court entered an Order directing the plaintiff to pay the filing fee
of $400 by November 2, 2020, because, as a prisoner, he has had at least three prior cases
dismissed as frivolous or malicious or for failure to state a claim. The plaintiff was warned that
the failure to pay the filing fee by November 2, 2020, would result in the dismissal of his claim.

       The plaintiff has failed to abide by the Court’s October 2, 2020, Order and has not
submitted the filing fee. Accordingly, the plaintiff’s complaint is DISMISSED.1 See Rule
41(b), Rules of the U.S. Court of Federal Claims. The Clerk shall enter judgment accordingly.
No costs are awarded.

         It is so ORDERED.

                                                                                      s/ Richard A. Hertling
                                                                                      Richard A. Hertling
                                                                                      Judge




1
 The Court notes that the plaintiff’s complaint is the subject of separate litigation in a class action in federal district
court in which a district judge has determined that prisoners are eligible for payments under the Coronavirus Aid,
Relief, and Economic Security Act, Pub. L. 116-136. See Scholl v. Mnuchin, 20-cv-05309-PJH (N.D. CA).
